Citation Nr: 1520911	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether a reduction in evaluation from 60 percent to 30 percent, effective November 1, 2013, for bronchial asthma was proper.

2.  Entitlement to an effective date prior to July 10, 2006, for the award of service connection for a psychiatric disability.

3.  Entitlement to an initial evaluation in excess of 50 percent for a psychiatric disability from July 10, 2006 to March 18, 2013, and in excess of 70 percent thereafter.

4.  Entitlement to an award prior to March 4, 2011, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law
ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, October 2012, April 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The June 2011 rating decision-implementing a June 2011 decision by the Board that granted service connection for a psychiatric disorder-awarded service connection for a psychiatric disability and assigned a 30 percent evaluation, effective September 11, 2006.  The October 2012 rating decision, however, awarded a July 10, 2006 effective date for the psychiatric disability based on clear and unmistakable error (CUE), and also changed the assigned disability evaluation to 50 percent, effective July 10, 2006.  The Veteran's psychiatric disability rating was increased to 70 percent disabling, effective March 18, 2013, by the August 2013 rating decision.  The Veteran was awarded TDIU from March 4, 2011, by an April 2013 rating decision.  Finally, by an August 2013 rating decision, the agency of original jurisdiction (AOJ) reduced the Veteran's bronchial asthma rating from 60 percent to 30 percent disabling, effective from November 1, 2013.

The Veteran initially requested a pre-determination hearing for her proposed reduction, but she subsequently withdrew that request for a hearing in a May 2013 correspondence; the AOJ proceeded to reduce her asthma evaluation in the August 2013 rating decision without the benefit of a hearing, as she requested.  

The Board notes that the Veteran's representative has made a motion to advance the Veteran's case on the Board's docket under 38 C.F.R. § 20.900 and a motion to assign an earlier docket number.  

With respect to advancement on the docket, the Board hereby denies that motion.  The Veteran is not over the age of 75, and no argument or evidence has been presented to demonstrate that the Veteran otherwise meets any of the criteria for advancement under 38 C.F.R. § 20.900(c) (2014).  

With respect to the Veteran's assigned docket number, her representative argues that this case is essentially a downstream appeal from the Board's previously docketed case, which was decided in June 2011, and therefore the earlier docket number should be continued.  The Board denies this motion.  Once the Board favorably decided the June 2011 appeal on the single issue of service connection for a psychiatric disorder, that appeal ended.  The Veteran's currently appealed increased evaluation and effective date claims-while downstream issues-were not on appeal in June 2011, and are therefore appropriately docketed with a separate docket number based on the filing of the appeal for a higher rating and earlier effective date.  

(The decision below addresses the propriety of the reduction from 60 percent to 30 percent for asthma.  The remaining issues are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's 60 percent rating for bronchial asthma was initially assigned from June 2001 and was therefore in effect for greater than 5 years at the time of the reduction.  

2.  The July 2011 and March 2013 VA examinations on which the reduction was predicated were not "full and complete" examinations "based on review of the entire record," as the examiners did not review the Veteran's claims file during those examinations.  

3.  The March 2013 rating decision that proposed reduction, the August 2013 rating decision that finalized the reduction, and the February 2014 statement of the case do not specifically reflect consideration of the provisions of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction of the evaluation for bronchial asthma from 60 percent to 30 percent, effective from November 1, 2013, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that she is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the agency of original jurisdiction (AOJ) reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995).  

The Board finds that the reduction in this case was not proper.  At the time of the reduction, the Veteran's 60 percent had been in effect from June 1, 2001, through October 31, 2013, which is greater than 5 years.  Because the Veteran's disability rating was in effect for greater than five years, the increased protections of 38 C.F.R. § 3.344(a) and (b) are for application in this case.  

The first and foremost protection is that any reduction in rating for an evaluation in effect for greater than 5 years will be based on a "full and complete" examination.  The Board notes that there is no adjudicatory document-the March 2013 rating decision that proposed reduction, the August 2013 rating decision that finalized the reduction, or the February 2014 statement of the case-that makes any finding regarding whether the reduction at issue was based on an examination as "full and complete" as the initial VA examination on which the 60 percent evaluation was based.  

Additionally, it appears that the basis for the reduction was July 2011 and March 2013 VA examinations.  A review of those examination reports reveals that the Veteran's claims files were not reviewed in conjunction with either of those examinations.  Thus, the July 2011 and March 2013 VA examinations on which the reduction was based cannot be said to be "full and complete;" nor were those examinations "based on a review of the entire record."

Moreover, while the above-noted adjudicatory documents generally state that improvement was shown in the Veteran's bronchial asthma, none of those documents makes the requisite finding with respect to whether there was "material improvement" and that the material improvement would be maintained in the ordinary conditions of work and life.  

Accordingly, the Board finds that the Veteran's bronchial asthma reduction was not proper in this case as the AOJ failed to assure that the VA examinations on which the reduction was predicated were "full and complete" examinations that were "based on review of the entire record."  Additionally, the AOJ did not specify findings on which a reduction in evaluation could be sustained, specifically that there was a material improvement of the Veteran's bronchial asthma and that such material improvement would be maintained under the ordinary conditions of work and life.  See 38 C.F.R. § 3.344(a), (b).  The Veteran's reduction from 60 percent to 30 percent, effective November 1, 2013, for her bronchial asthma is therefore void ab initio and the 60 percent is restored as of November 1, 2013.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344.


ORDER

The reduction in evaluation for bronchial asthma was not proper; restoration of the 60 percent evaluation is granted, effective from November 1, 2013.


REMAND

With respect to the earlier effective date for the award of a psychiatric disorder, after the initial September 2006 effective date was assigned, the Veteran disagreed with the assignment of that effective date; that effective date was later changed to July 10, 2006, based on CUE, as found in the October 2012 rating decision.  However, in a March 2013 correspondence, the Veteran's representative stated in pertinent part that "the Veteran continues to seek an earlier effective date and an increased rating for an acquired psychiatric disorder, to include entitlement to TDIU."  The Board notes that no statement of the case with respect to an earlier effective date for the award of service connection for a psychiatric disorder was ever issued.  

As a timely notice of disagreement with that issue has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of an effective date prior July 10, 2006, for the award of service connection for a psychiatric disorder is remanded.

With respect to the appropriateness of the ratings for psychiatric disability from the date of the award of service connection and the question of whether TDIU should be awarded at an earlier date, the Board finds that both of those issues may be affected by the outcome of the service connection effective date decision.  Those issues are also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Notwithstanding, to facilitate timely adjudication of those issues, the Board finds that on remand another VA examination of the Veteran's psychiatric disorder should be obtained with respect to the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, with respect to the TDIU claim, the Veteran should be asked to provide an employment experience listing, to include more specific information regarding employers and dates of employment since June 1, 2001, as that is the claimed date of entitlement to TDIU.  The Veteran should be as specific as possible with the exact dates and type of employment for each occupation since June 1, 2001.  The AOJ should additionally attempt to confirm the type of employment and other relevant information regarding the listed direct care worker and bus monitor jobs in the August 2011 application for TDIU, VA Form 21-8940, as well as any other jobs she may have had since June 2001.  

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should re-examine the question of entitlement to an earlier effective date for the award of service connection for a psychiatric disability.  No matter the result of the AOJ's reconsideration, a statement of the case should be issued.  The claim should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Salt Lake City VA Medical Center, or any other VA medical facility where the Veteran may have received care, since July 2006 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her psychiatric and asthma disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Ask the Veteran to submit a comprehensive application for TDIU, VA Form 21-8940, specifically with regards to her employment since June 1, 2001, as well as any other information regarding any employment that she has had since June 1, 2001.  Specific information about each job and the type of employment should be provided.

5.  The AOJ should attempt to obtain all appropriate and relevant information as to each job held by the appellant, specifically including the direct care worker and bus monitor jobs.

6.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of her psychiatric disorder and its effect on her social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it if certified for appeal on or before August 4, 2014.  80 Fed. Reg. 14308 (Mar. 19, 2015).)  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of her psychiatric disability and entitlement to an effective date prior to March 4, 2011 for the award of TDIU.  If a benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


